Citation Nr: 0815146	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-44 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a head injury.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart condition.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
kidney condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claim of 
entitlement to service connection for a head injury.  The RO 
furthermore indicated in the rating decision that service 
connection for heart and kidney conditions could not be 
established either directly or as secondary to Hepatitis C.  
The veteran perfected a timely appeal of these determinations 
to the Board.

These matters were before the Board in June 2007 and were 
then remanded for further development.


FINDINGS OF FACT

1. No current disability is medically related to an in-
service head injury.

2. The veteran's January 2003 acute renal failure and 
myocardial infarction, as well as the residuals thereof, were 
not the result of the veteran's willful misconduct, and were 
caused by the interferon treatment for the veteran's 
hepatitis C, which was furnished by VA.

3. The veteran's reaction to interferon, which led to his 
January 2003 acute renal failure and myocardial infarction, 
as well as the residuals thereof, was an event not reasonably 
foreseeable.


CONCLUSION OF LAW

1. A head injury was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2. The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for a heart condition as a result of VA 
medical treatment are met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.361, 17.32 (2007).

3. The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for a kidney condition as a result of VA 
medical treatment are met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran both tell VA 
about any additional information or evidence that the veteran 
wanted VA to obtain and provide the information or evidence 
in his possession that pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in June 2007.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a supplemental statement of the 
case to the veteran in November 2007.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
records, VA medical treatment records, the veteran's and his 
wife's testimony at his January 2006 RO hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

Finally, with respect to the veteran's claims under 38 
U.S.C.A. § 1151, the Board finds that, given the favorable 
action taken below, no discussion of the VCAA at this point 
is required.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a head injury.  The veteran specifically argues that he 
currently suffers residuals of an in-service head injury 
manifested by mood swings and a nervous condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, service medical records reflect that the 
veteran was treated in March 1972 and April 1972 for blackout 
spells.  The veteran reported that he had been having 
recurrent convulsions of the major motor type since the age 
of 13, that he had been treated with Dilantin and 
Phenobarbital in the past, and that, after a recent seizure 
in March 1972, he was started on Dilantin.  He also noted a 
history of having much seizure disorder in his family.

Service medical records also indicate that, after an x-ray 
examination in February 1973, the veteran was diagnosed as 
having a fractured nasal septum after a head to head 
collision with another person.  On July 1974 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the head, face, neck and scalp, and no 
head injury or head problems were noted.  In his July 1974 
report of medical history, the veteran indicated that he did 
not have and had never had head injury.

On VA examination in August 2003, the veteran reported that 
his nose had been fractured in-service while he was working 
on a tank when someone turned around and hit him in the nose, 
that treatment at the time was some cotton plugs in the nose 
for 2 to3 days, and that there had been no new injury.  The 
veteran reported that he had no headaches.

A June 2004 private medical note indicates that the veteran 
was injured in June 2004 when he was hit in the head at work 
by a trailer, that he went to the emergency room and had the 
wound cleansed, and that staples were placed and subsequently 
removed.

August and September 2006 VA mental health notes indicate 
diagnoses of depression and anxiety.  The veteran denied any 
previous psychiatric history in August 2006.  It was noted 
that the veteran was appropriately anxious about financial 
matters.  In August 2006, the veteran was diagnosed as 
appearing to have an adjustment disorder with mixed emotional 
features, depression, and anxiety, without meeting the 
qualifiers for major depression or major anxiety states.  On 
report of medical history in September 2006, the veteran was 
noted to have had hypertension, chronic ischemic heart 
disease, hepatitis, heartburn, and hearing loss.  In 
September 2006, the veteran was diagnosed as having a history 
of adjustment reaction related to financial stressors and 
health stressors which were current and ongoing.

At his January 2006 RO hearing, the veteran testified to the 
following: that, during his period of service, he slipped on 
ice, hit his head, and had a seizure; that he suffered brain 
injury; that he currently had a nervous condition, which 
included being nervous and hyper, and which caused him to 
itch; that he had experienced a seizure, but did not 
experience seizures now; and that he experienced mood swings.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for head injury.

The record does not indicate that the veteran incurred any 
head injury in service that resulted in chronic residuals, 
with the exception of a fractured nasal septum.  Service 
medical records do not reflect head injury, except for the 
veteran's fractured nasal septum after a head to head 
collision with another person, which, in August 2003, he 
reported was only treated with tissue, and for which he 
received no other treatment for the head.  On July 1974 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the head, face, neck and scalp, 
no head injury or head problems were noted, and the veteran 
indicated that he did not have and had never had head injury.

Furthermore, the post-service medical record does not reflect 
any diagnosis or treatment of any condition related to an in-
service head injury, except for the fractured nasal septum.  
The only indication in the post-service medical record of 
head injury residuals of any kind is the June 2004 private 
medical note indicating that the veteran sustained a June 
2004 head injury at work.  The Board notes the veteran's 
mental health treatment and diagnoses.  However, there is no 
medical opinion or other competent medical evidence 
whatsoever indicating that any such mental health conditions 
are in any way related to an in-service head injury, or to 
any head injury of any kind.  In this regard, the Board notes 
that, even if the veteran believes that he currently suffers 
disability related to an in-service head injury, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the evidence of record does not reflect that any 
current disability might be medically related to an in-
service head injury.  Accordingly, service connection for a 
head injury is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

III. Entitlement to Compensation Under 38 U.S.C.A. § 1151

The veteran also argues that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a heart condition and kidney 
condition.  Specifically, the veteran argues that VA medical 
treatment of interferon for his hepatitis C led to heart and 
kidney conditions.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the instant case, January 2003 VA medical notes indicate 
that the veteran was present for group teaching of Pegintron 
therapy for hepatitis C treatment.  It was noted that side 
effect management interventions were discussed, which 
included the following notations: for flu-like symptoms, 
premedication, appropriate timing of administration; for 
fatigue, moderate exercise, energy conservation, nutrition; 
for CNS symptoms/depression, assess patient risk, encourage 
support/counselor visit; for loss of appetite, small frequent 
meals, monitor weight; for nausea/vomiting/diarrhea, report; 
for alopecia/skin reactions, report; for insomnia, report; 
for anemia, report shortness of breath, extreme fatigue.  It 
was noted that the veteran and his family had viewed the 
video and read the literature sent to them prior to the 
appointment, that they were very knowledgeable and motivated 
to get through the therapy, and that his daughter was a nurse 
and his wife had experience with giving insulin injections. 

January 2003 private hospital notes indicate the following: 
that the veteran had begun interferon treatments in the prior 
week; that, with the first two injections, he had flu-like 
symptoms, but did not have much fever; that, the day before, 
he felt ill and achy and took an injection of Interferon, but 
he came to the ER that day with a fever of 108; and that he 
had some respiratory difficulty plus decrease in renal 
function, multisystem failure, and sepsis.  The veteran was 
diagnosed as having severe sepsis with multi organ failure.  
The following was noted: there was no question that the 
veteran had cardiovascular failure, as shown by his 
hypotension; he had respiratory failure requiring mechanical 
ventilation; he had unexplained metabolic acidosis; he had 
renal failure; the source of the veteran's sepsis was 
unclear; the veteran did have diarrhea, and a 
gastrointestinal source of the infection was possible.  The 
veteran's discharge diagnoses included severe sepsis, 
secondary to Escherichia (E.) coli originating from the 
urinary tract, possible blood culture for E. coli, acute 
renal failure initially secondary to severe sepsis, which 
improved significantly with therapy, and secondary acute 
renal failure. 

February 2003 private medical notes indicate that, during his 
hospital stay in January, he was septic, developed a GI 
bleed, renal failure, and myocardial infarction, and was 
still on dialysis, but that kidney functions were reportedly 
improving.  The veteran was diagnosed as having heart 
disease, status post myocardial infarction, in the course of 
sepsis and other medical problems.

In a letter dated in April 2006, the veteran's private 
physician, Dr. M., indicated the following: that the veteran 
was admitted to the hospital on January 25, 2003 with 
malignant hyperthermia, sepsis, urinary tract infection, 
hepatitis C and diarrhea; that the veteran received ribavirin 
and peginterferon; that the veteran became sick a few days 
afterwards; that he had aches and cramps the night prior to 
admission; that he was transferred on January 29, 2003 after 
E. coli urosepsis and acute renal failure; that he was also 
status post non-Q-wave myocardial infarction; and that he was 
treated and released from the hospital on February 11, 2003, 
after septic acute tubular necrosis, oliguric acute renal 
failure, acute respiratory distress syndrome, secondary to 
bacteria and sepsis requiring mechanical ventilation, and no-
Q-wave myocardial infarction.  Dr. M. also indicated in the 
letter that ribavirin and peginterferon can suppress the 
immune system, allowing the veteran to contract bacterial 
infection and sepsis.

The veteran was provided a VA examination in August 2006.  
The veteran was at that time diagnosed as having ischemic 
coronary artery disease, status post myocardial infarction, 
and chronic renal insufficiency due to multiple organ failure 
from drug interaction to interferon treatment.  The VA 
examiner opined that it was at least as likely as not that 
the veteran had a reaction to the interferon injection.  The 
examiner also opined that, after the second interferon 
injection, he developed hypothermia, sepsis, acute 
respiratory distress syndrome, with respiratory failure and 
multiorgan failure, and eventually renal failure and 
myocardial infraction, and that it was at least as likely as 
not that acute renal failure and myocardial infarction were 
secondary to the same drug reaction to interferon.  The 
examiner noted that the veteran had a mild renal 
insufficiency, and estimated that the veteran lost between 15 
to 20 percent of his renal function as a result of his drug 
reaction to interferon.

In August 2007, another VA examiner, after reviewing the 
record, noted that it was the examiner's opinion that the 
proximate cause of the veteran's heart and kidney problems 
was more likely than not an event not reasonably foreseeable.  
The examiner stated that the veteran was diagnosed with 
hepatitis C in 1998 and was treated appropriately with 
interferon treatments, which he had for 2 weeks prior to the 
episode where he became very ill, and that, from the medical 
record, the veteran developed hyperthermia, sepsis, acute 
respiratory distress syndrome, respiratory failure, and 
multiorgan failure, eventually leading to renal failure and 
myocardial infarction.  The VA examiner also noted that the 
veteran was seen in the emergency department at that time and 
was found to be septic with an E. coli infection in the 
blood, and that he had been sick for approximately 24 hours 
prior to being seen in the emergency department with flu-like 
symptoms.  The VA examiner furthermore noted that it was 
discussed with the veteran, prior to being treated for the 
hepatitis C with interferon, that interferon did result in an 
increased risk of getting infections, and that the veteran 
had also been scheduled for a follow-up appointment to 
reassess the blood work for the interferon injections on the 
day when he was seen in the emergency department.  The 
examiner opined that the sepsis, which the veteran had been 
diagnosed with, eventually led to the renal failure and 
myocardial infarction, that these were complications of the 
multiorgan failure associated with the sepsis, and that it 
was at least as likely as not that the acute renal failure 
and myocardial infarction were secondary to the drug reaction 
to the interferon, but that the veteran was septic prior to 
these conditions.  The examiner also opined that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of VA in 
furnishing hospital care to the veteran.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for a heart condition and kidney condition.

First, resolving doubt in the veteran's favor, the Board 
finds that the veteran's January 2003 acute renal failure and 
myocardial infarction, as well as the residuals thereof, were 
not the result of the veteran's willful misconduct, and were 
caused by the interferon treatment for the veteran's 
hepatitis C, which was furnished by VA.  This determination 
is based on the fact that both the August 2006 and August 
2007 VA examiners concluded that it was at least as likely as 
not that the January 2003 acute renal failure and myocardial 
infarction were secondary to the drug reaction to the 
interferon, and there is no competent medical evidence 
contradicting such conclusions.

Second, resolving doubt in the veteran's favor, the Board 
finds that the veteran's reaction to interferon leading to 
his January 2003 acute renal failure and myocardial 
infarction, as well as the residuals thereof, was an event 
not reasonably foreseeable.  This determination is based on 
the opinion of the August 2007 VA examiner that the proximate 
cause of the veteran's heart and kidney problems was more 
likely than not an event not reasonably foreseeable.  The 
Board also notes that, although January 2003 VA medical notes 
indicate that the veteran was present for group teaching of 
Pegintron therapy for hepatitis C treatment, which included 
education on side effects and literature and a video viewed 
by the veteran and his family, there is no indication that 
the risk of that the veteran's January 2003 reaction to 
interferon, including acute renal failure and myocardial 
infarction, was disclosed to the veteran as being an ordinary 
risk of the treatment provided, or that any such reactions to 
interferon treatments were considered by the VA medical 
provider to be ordinary risks of the treatment provided.

Accordingly, compensation under 38 U.S.C.A. § 1151 for a 
heart condition and kidney condition is warranted.


ORDER

1. Entitlement to service connection for a head injury is 
denied.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart condition is granted.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
kidney condition is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


